Citation Nr: 1616299	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an earlier effective date for a grant of service connection for a lumbar spine disability.

2. Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served in the Army Reserve from February 1975 to February 1978 and with an initial period of active duty for training (ACDUTRA) from April 19, 1975, to April 24, 1975, and later unverified periods of ACTUDRA and/or inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue of entitlement to total and permanent disability rating for pension purposes was referred to the Agency of Original Jurisdiction (AOJ) in the Board's September 2013 decision and remand, but has not yet been adjudicated by the AOJ.  Additionally, in a December 2015 correspondence, the Veteran filed a claim for an increased rating for her now service-connected lumbar spine disability.  To date, that issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 7, 2013 rating decision, the RO granted service connection for a lumbar spine disability.  That rating decision was provided to the Veteran with notice on December 11, 2013.  On December 8, 2014, the Veteran submitted a Notice of Disagreement (NOD) with that rating decision, specifically arguing in favor of an earlier effective date for that grant of service connection.  

The Court of Appeals for Veterans Claims (Court) has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a Statement of the Case (SOC) is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Thus, the Board is required to remand that issue for issuance of a SOC.  Id.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its September 2013 remand, the Board found that the Veteran had been provided inadequate notice under the Veteran's Claims Assistance Act of 2000 (VCAA).  Specifically, in its remand, the Board ordered the RO to provide the Veteran with VCAA-compliant notice with respect to her claim for TDIU, affording adequate opportunity to respond before readjudicating that issue.  

Following the remand, the RO issued a letter dated October 7, 2013, which informed the Veteran that it was working on her claims for entitlement to service connection for a lumbar spine disability and entitlement to TDIU.  That letter appears to only address missing private treatment records with regard to the lumbar spine appeal, and did not provide adequate notice to the Veteran of how to establish entitlement to TDIU.  Shortly, thereafter, on November 7, 2013, the RO issued a rating decision in which it granted service connection for the lumbar spine disability and assigned disability ratings for that condition, and simultaneously issued a supplemental statement of the case (SSOC) which again denied TDIU.  Prior to issuing the SSOC, no further appropriate VCAA notice was provided.  Accordingly, the Board finds that the RO failed to comply with its prior remand orders and, on remand, efforts must be made to remedy the inadequate VCAA notice.

Additionally, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purposes of determining whether a veteran meets the threshold percentage requirements under 38 C.F.R. § 4.16(a), disabilities resulting from a common etiology or single accident will be combined and considered as one disability.  38 C.F.R. § 4.16(a). 

When a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(b).  In the instant case, the Veteran only has one service-connected disability rated as 20 percent disabling.

A letter from a private physician dated May 8, 2015 indicates that the Veteran is no longer able to work due to her spine condition.  Additionally, a March 2016 VA examination report reflects that the examiner noted that the Veteran's spine disability impacts her ability to work by limiting activities that require prolonged or repetitive standing, walking, sitting, lifting, carrying, bending, twisting, pushing, or pulling.  

The Board finds this evidence suggests the Veteran's service-connected lumbar spine disability may preclude substantially gainful employment.  Accordingly, on remand, the TDIU claim should be referred to the Director, Compensation Service for extraschedular consideration.  

Finally, relevant evidence has been received since issuance of the most recent Supplemental Statement of the Case in November 2013.  On remand, this evidence must be considered by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC to the Veteran and her representative, addressing the issue of entitlement to an earlier effective date for a grant of service connection for a lumbar spine disability.  The Veteran and her representative must be advised of the time limit in which she may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2. Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises the Veteran what information or evidence is necessary to substantiate a claim for TDIU.  Afford the Veteran adequate time to respond and submit any additional pertinent evidence in support of his claim.  

3. After completing any other development deemed appropriate, refer the case to the Director of VA's Compensation and Pension Service for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted at any time during the appeal period.  

4. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought is denied or is not granted in full, furnish the Veteran and her representative a supplement statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


